Exhibit 10.15(a)

 
SECOND MODIFICATION AGREEMENT
 
This Second Modification Agreement (this “Amendment”) is executed as of August
29, 2005, by and among CLARK CONSULTING, INC., a Delaware corporation
(“Borrower”), JP Morgan Chase Bank, NA, a national banking association
(successor-in-interest by merger to Bank One, NA) (“Agent”), as administrative
agent for itself and such other entities from time to time designated as
“Lenders” under the Loan Agreement (herein defined) (the “Lenders”) and such
Lenders .
 
W I T N E S S E T H:
 
WHEREAS, Borrower, Agent and Lenders entered into that certain Second Amended
and Restated Credit Agreement, dated as of November 26, 2003, pursuant to which
Lenders agreed to make available to Borrower a credit facility (as heretofore or
hereafter amended, the “Loan Agreement”) (each capitalized term used herein, but
not otherwise defined shall have the same meaning given to it in the Loan
Agreement); and
 
WHEREAS, Borrower, Agent and Lenders entered into that certain First
Modification Agreement, dated as of November 12, 2004, pursuant to which the
parties amended certain provisions contained in the Loan Agreement; and
 
WHEREAS, Borrower, Agent and Lenders desire to increase the credit facility
evidenced by the Loan Agreement by the addition of Charter One Bank, N.A. as a
Lender (the “New Lender”) and amend the Loan Agreement as more particularly set
forth herein; and
 
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, Borrower, Agent and
the Lenders hereby covenant and agree as follows:
 
ARTICLE I - FACILITY INCREASE
 
Section 1.1. New Lender. By its execution of this Agreement, New Lender is
hereby added to the Loan Agreement as a Lender, and (i) confirms that it has
received a copy of the Loan Agreement and the other Loan Documents, together
with copies of any financial statements requested by New Lender and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement, (ii) agrees that it will,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information at it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (iii) appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, (iv) confirms that the execution and delivery
of this Agreement by New Lender is duly authorized, (v) assumes all obligations
of a Lender under the Loan Agreement and the other Loan Documents and agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender, (vi) confirms that its payment instructions and notice instructions are
as set forth in the attached Schedule 1, (vii) confirms that none of the funds,
monies, assets or other consideration being used to make the purchase and
assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interests in and under the Loan Documents will not be “plan
assets” under ERISA, and (viii) if applicable, agrees to provide the forms
prescribed by the Internal Revenue Service of the United States certifying that
New Lender is entitled to receive payments under the Loan Documents without
deduction or withholding of any United States federal income taxes.
 
Section 1.2. Commitments; Notes. As of the date of this Amendment, the
Commitments of the Lenders are as set forth on the amended Commitment Schedule
attached hereto and Borrower shall execute promissory notes, in the forms
attached as Exhibit E-2 to the Loan Agreement, in favor of the Lenders in the
respective amounts set forth on the Commitment Schedule. New Lender shall fund
its Pro Rata Share of the outstanding amount of the Loans to Agent, who shall
distribute such funds to the other Lenders to reflect the new Commitments as
evidenced hereby.
 
Section 1.3. Representations and Warranties. Borrower hereby represents and
warrants to Agent and to Lenders that (i) all representations and warranties
made by Borrower in the Loan Agreement as of the date thereof are true and
correct as of the date hereof, as if such representations and warranties were
recited herein in their entirety and (ii) Borrower is not in default of any
covenant or agreement contained in the Loan Agreement.
 
Section 1.4. Facility Fee. In consideration of the commitment of the New Lender,
Borrower agrees to pay to New Lender a facility commitment fee in the amount of
$10,000, which amendment fee is intended as reasonable compensation for the
commitment of the New Lender hereunder, and for no other purpose.
 
ARTICLE II - MISCELLANEOUS
 
Section 2.1. Conditions Precedent. As conditions precedent to closing this
Amendment (i) Borrower, Agent, each Lender and Guarantor, shall have executed
and delivered to Agent this Agreement, (ii) Borrower shall have paid to New
Lender the facility commitment fee provided for in Section 1.4 above.
 
Section 2.2. Continuing Effect. Except as modified and amended hereby, the Loan
Agreement and other Loan Documents are and shall remain in full force and effect
in accordance with their terms.
 
Section 2.3. Binding Agreement. This Amendment shall be binding upon, and shall
inure to the benefit of, the parties’ respective representatives, successors and
assigns.
 
Section 2.4. Nonwaiver of Events of Default. Neither this Amendment nor any
other document executed in connection herewith constitutes or shall be deemed
(a) a waiver of, or consent by Agent or any Lender to, any default or event of
default which may exist or hereafter occur under any of the Loan Documents,
(b) a waiver by Agent or any Lender of any of Borrower’s obligations under the
Loan Documents, or (c) a waiver by Agent or any Lender of any rights, offsets,
claims, or other causes of action that Lender may have against Borrower.
 
Section 2.5. No Defenses. Borrower, by its execution of this Amendment, hereby
declares that to its knowledge, it has no set-offs, counterclaims, defenses or
other causes of action against Agent or any Lender arising out of the Loan
Documents, any documents mentioned herein or otherwise.
 
Section 2.6. Payment of Expenses. Borrower agrees to pay to Agent the reasonable
attorneys’ fees and expenses of Agent’s counsel and other expenses incurred by
Agent in connection with this Amendment.
 
Section 2.7. Counterparts. This Amendment may be executed in several
counterparts, all of which are identical, each of which shall be deemed an
original, and all of which counterparts together shall constitute one and the
same instrument, it being understood and agreed that the signature pages may be
detached from one or more of such counterparts and combined with the signature
pages from any other counterpart in order that one or more fully executed
originals may be assembled.
 
Section 2.8. Choice of Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS, EXCEPT TO THE EXTENT
FEDERAL LAWS PREEMPT THE LAWS OF THE STATE OF ILLINOIS.
 
Section 2.9. Entire Agreement. This Amendment, together with the other Loan
Documents, contain the entire agreements between the parties relating to the
subject matter hereof and thereof. This Amendment and the other Loan Documents
may be amended, revised, waived, discharged, released or terminated only by a
written instrument or instruments, executed by the party against which
enforcement of the amendment, revision, waiver, discharge, release or
termination is asserted. Any alleged amendment, revision, waiver, discharge,
release or termination which is not so documented shall not be effective as to
any party.
 
THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES RELATED TO THE SUBJECT MATTER HEREIN CONTAINED AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
written above.
 
BORROWER:
 
CLARK CONSULTING, INC., a Delaware corporation
 
By:  /s/ Thomas M. Pyra
      
                        Print Name:  Thomas M. Pyra
   
                        Title:  President
   
 
102 S. Wynstone Park Drive, Suite 200
N. Barrington, Illinois 60010
Attention: W. T. Wamberg, Tom Pyra
and Jeff Lemajeur
Telephone: (847) 304-5800
FAX: (847) 304-5878
 
AGENT:
 
JP Morgan Chase Bank, NA, a national banking association, as Agent
                        
                        By:  /s/ J. Patrick Brockette
      
Print Name:  J. Patrick Brockette
Title:   Senior Vice President
 
1717 Main Street; Third Floor
Dallas, Texas 75201
Attention: Pat Brockette
Telephone: (214) 290-2453
FAX: (214) 290-2305
 


--------------------------------------------------------------------------------



LENDERS:
 


                        JPMorgan Chase Bank, NA, a national banking association
 
 
                   
                        By:  /s/ J. Patrick Brockette
                          
                        Print Name: J. Patrick Brockette
                        Title:  Senior Vice President
 
1717 Main Street; Third Floor
Dallas, Texas 75201
Attention: Pat Brockette
Telephone: (214) 290-2453
FAX: (214) 290-2305
 
LASALLE BANK NATIONAL ASSOCIATION,
a national banking association (f/k/a LaSalle National Bank)
 
By:  /s/ Brandon S. Allison      
Print Name:  Brandon S. Allison     
Title:  Assistant Vice President      
 
135 South LaSalle Street, Suite 209
Chicago, Illinois 60603
Attention: Brandon S. Allison
Telephone: (312) 904-6324
FAX: (312) 904-6189
 
THE FROST NATIONAL BANK, a national banking association
 
By:  /s/ Stephanie Stove      
Print Name:  Stephanie Stove     
Title:  Vice President      
 
2727 N. Harwood, 10th Floor
Dallas, Texas 75201
Attn: Chris Holder
Telephone: (214) 515-4960
FAX: (214) 515-4955
 


--------------------------------------------------------------------------------



MB FINANCIAL BANK, N.A., a national banking association
 
By:  /s/ Maureen Janes      
Print Name:  Maureen Janes     
Title:  First Vice President      
 
6111 N. River Rd.
Rosemont, IL 60018
Attn: Maureen Janes
Telephone: (847) 653-1952
FAX: (847) 653-0083
 
FIFTH THIRD BANK-CHICAGO
 
By:  /s/ Robert D. Curtis      
Print Name:  Robert D. Curtis     
Title:  Vice President      
 
Fifth Third Bank-Chicago
1701 Golf Road
Tower 1 MD GRLM9G
Rolling Meadows, IL 60008
Attn: Bob Curtis, Vice President
Telephone: 847 354-7356
FAX: 847 354-7310


CHARTER ONE BANK, N.A.
 
By:  /s/ Bernardo Lacayo      
Print Name:  Bernardo Lacayo     
Title:  Senior Vice President      
 
Charter One Bank, N.a.
71 South Wacker Drive
Suite 2900
Chicago, IL 60603
Attn: Bernie Lacayo
Telephone: (312) 777-3484
FAX: (312) 777-3481




--------------------------------------------------------------------------------



CONSENT OF GUARANTOR
 
The undersigned Guarantor hereby (a) acknowledges its consent to the changes
effected by this Agreement, (b)  ratifies and confirms all terms and provisions
of the Unlimited Guaranty dated January 15, 1999, (c) agrees that such Unlimited
Guaranty is and shall remain in full force and effect with respect to the Loans,
as increased and amended hereby, (d) acknowledges that there are no claims or
offsets against, or defenses or counterclaims to, the terms and provisions of
and the obligations created and evidenced by such Unlimited Guaranty, and (e)
reaffirms all agreements and obligations under such Unlimited Guaranty with
respect to the Loan Agreement, the Notes, the Loans and all other documents,
instruments or agreements governing, securing or pertaining to the Loans, as the
same may be modified and increased by this Agreement.
 
EXECUTED as of this 4th day of August, 2005.
 
GUARANTOR:
 
CLARK, INC., a Delaware corporation
 
By:  /s/ Thomas M. Pyra      
Print Name:  Thomas M. Pyra     
Title:  President      
 
102 S. Wynstone Park Drive, Suite 200
N. Barrington, Illinois 60010
Attention: W. T. Wamberg, Tom Pyra
and Jeff Lemajeur
Telephone: (847) 304-5800
FAX: (847) 304-5878


--------------------------------------------------------------------------------



Commitment Schedule






 
Lender
 
 
Revolving Commitment
 
 
Commitment Percentage
 
JP Morgan Chase Bank, N.A.
$26,401,650
29.663%
LaSalle Bank, National Association
16,001,000
17.978%
Fifth Third Bank - Chicago
15,000,000
16.853%
Frost National Bank
12,000,750
13.483%
Charter One Bank
10,000,000
11.235%
MB Financial Bank, N.A.
9,600,600
10.787%
Total:
$89,004,000
100.000%



 


--------------------------------------------------------------------------------


 
Schedule 1 
 
Information Regarding Charter One Bank, N.A.
 
 
Credit Contact:
 
Name:  Bernie Lacayo_______                Telephone No.: (312) 777-3484  
Fax No.: (312) 777-3481_                    Telex No.: _______________ 
Answerback email:  blacayo@charteronebank.com
 
 
Key Operations Contacts:
 
Primary                                               Secondary
Booking Installation:        Booking Installation:    
Name:   _Curtis Jones        Name:   Kim Bowers  
Telephone No.:  412.867.3832      Telephone No.:  412.867.4046  
Fax No.:  412.867.2619                    Fax No.:  412.867.2619  
Telex No.: _______________    Telex No.:  ___________________   
Answerback email: curtis.jones@citizensbank.com  Answerback email:
 kim.bowers@citizensbank.com   
 
 
Payment Information: 


(Payment) Wire Funds to:
Citizens Bank
ABA# 036-076-150
Beneficiary: COB Parti Purchased
ACCT# 4500000134
Ref: Clark Consulting, INC.


Commitment fees:


Charter One Bank, N.A.
ABA 241070417
BENEFICIARY: Commercial Loan Operations
BENEFICIARY NUMBER: 45-00000096
SPECIAL INSTRUCTIONS: Credit GL #369520 RC# 8007600


Other Instructions:  Reference:  Clark Consulting, Inc.
3965584v.4
 